Citation Nr: 0807332	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Many years after service, the veteran developed a 
cardiovascular failure and metastatic lung cancer from which 
he died in November 2002.  This condition was not caused by 
any incident of service.

2.  At the time of the veteran's death, service connection 
was not established for any disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002 & Supp. 2007); 38 C.F.R. § 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2004 and a 
rating decision in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c) (4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Service Connection for the Cause of the Veteran's Death

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including lung cancer, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases 
include respiratory cancers.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  However, even if the veteran's disease 
is not subject to the presumption, he is not precluded from 
establishing direct service connection.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The appellant claims that the veteran died from lung cancer 
due to exposure to Agent Orange during service in Vietnam.  
The veteran in this case served on active duty as a security 
policeman in the Air Force from July 1967 to March 1971.  His 
service personnel records show that the veteran served during 
the Vietnam Era and received the National Defense Service 
Medal, Vietnam Service Medal with one bronze service star, 
Republic of Vietnam Campaign Medal, and Air Force Good 
Conduct Medal.  Service personnel records show service in 
Thailand from November 1968 to November 1969, but do not show 
service in Vietnam.  Therefore the presumption of service 
connection based on exposure to herbicide agents does not 
apply.

The veteran died in October 2004.  The certificate of death 
provides that the immediate cause of death was 
cardiorespiratory failure due to or as a consequence of 
metastatic lung cancer.  No other causes were identified.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The service medical records include reports of a June 1967 
entrance examination and January 1971 separation examination 
which reflect normal chest x-rays and clinical evaluations of 
the heart.  While the veteran's January 1971 report of 
medical history shows complaints of chest pain or pressure, 
the examiner's notes attribute chest pain to a chest cold 
without complications or sequelae.  Medical notes dated in 
November 1968 and November 1970 reflect complaints of trouble 
breathing and chest pain, respectively.  However, on both 
occasions the lungs were clear on examination.

Private medical records show that the veteran consulted with 
an oncologist for multiple lung masses in March 2004.  He 
reported a fifteen year history of smoking two packs of 
cigarettes per week and a history of moderate alcohol use.  
He complained of a minimal cough of three to four weeks in 
duration, but denied any history of exposure to chemicals.  
He also denied any history of shortness of breath, dyspnea, 
or hemoptysis.  Examination of the lungs revealed occasional 
wheezes without rhonchi.  The indication from a chest x-ray 
was lung cancer.  Records dated in April 2004 show that a FNA 
of the left supraclavicular lymph node was suspicious for 
adenocarcinoma, although the veteran was asymptomatic.  Soon 
thereafter, his condition was diagnosed as primary lung 
cancer with metastases to the left supraclavicular region and 
metastases to the bone.  Chemotherapy was recommended.  In 
June 2004, a carotid study revealed significant and severe 
stenosis of the left internal carotid artery.  In August 2004 
the impression from a chest x-ray was lymphoma.  In October 
2004, x-ray examinations of the chest showed worsening 
metastatic lung disease with developing small left sided 
pleural effusion and multiple nodular masses in the lungs.  
The oncologist opined that the adenocarcinoma was less likely 
to be related to smoking but that he could not exclude the 
etiology of previous smoking or any scar in the lung tissue.  
The veteran passed away in late October 2004 from 
cardiorespiratory failure due to or as a consequence of 
metastatic lung cancer.  None of the medical evidence of 
record relates that the veteran's cardiorespiratory collapse 
or lung failure were the result of exposure to Agent Orange, 
began in service, or were in any way linked to his service or 
to any disease or injury incurred in or aggravated therein.

The veteran's post-service medical records are negative for 
any diagnosis of lung cancer within one year of separation 
from active duty.  In fact, the post-service medical records 
are negative for a diagnosis of lung cancer until many years 
after separation from active service.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the medical evidence of record does not show that 
the lung cancer that caused the veteran's death was incurred 
in or aggravated by service or manifested to a compensable 
degree within one year following the veteran's separation 
from service.  The evidence of record does not show that 
cardiorespiratory failure, which was also listed as a cause 
of death on the death certificate, was incurred in or 
aggravated by service.  Finally, there is no competent 
medical opinion of record relating the veteran's cause of 
death to exposure to herbicides.  In fact, in March 2004 the 
veteran denied a history of exposure to chemicals.  While the 
appellant contends that her spouse developed lung cancer from 
exposure to Agent Orange in service, mere exposure to Agent 
Orange is not a compensable occurrence.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to herbicide agents.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Dependents' Educational Assistance

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to Dependent's Educational 
Assistance benefits under 38 U.S.C. Chapter 35.

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002 & Supp. 2007).  Generally, an eligible 
person is a child or surviving spouse of a person who died of 
a service- connected disability; or a child, spouse, or 
surviving spouse of a person has, or died from, permanent, 
total disability resulting from a service-connected 
disability.  38 U.S.C.A. § 3501(a) (West 2002 & Supp. 2007).

In this case, at the time of his death, the veteran was not 
in service, was not service-connected for any disability, 
and, as discussed above, the evidence does not show that the 
veteran died from a service-connected disability.  Therefore, 
the appellant is not an eligible person as defined by statute 
for purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied due to lack of legal merit.  Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35 are denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


